DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 01 April 2022 to the Non-Final Office Action dated 06 January 2022 is acknowledged.  
Amended claims, dated 01 April 2022 have been entered into the record.

Examiner’s Response to Amendment
The objections and rejections set forth in the previous office action are overcome in view of the present amendment for the reasons stated in Applicant’s response.
The withdrawn claims have been amended as suggested by the Examiner in order to expedite rejoinder.
Status of the Claims
Claims 1-16 and 18-19 are allowed. 
Claims 17 and 20 were cancelled by the Applicant.

Election/Restrictions
Claims 1-15 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16 and 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06 October 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    683
    463
    media_image1.png
    Greyscale
                  
    PNG
    media_image2.png
    339
    224
    media_image2.png
    Greyscale

The claimed invention is directed to novel compounds according to the closely related Markush generic formulae (I) and (II) shown above as set forth in independent claims 1 and 8 respectively.  Formula (II) of claim 8 is a subgenus of formula (I) of claim 1. 
The claimed compounds are agrochemical agents with insecticidal functional activity, see the assays and results at pages 93-105 of the specification.  Claims 15 and 18 are agricultural compositions comprising the compounds and claims 16 and 19 are methods consistent with the demonstrated functional activity of the compounds.
Independent claim 8 was previously indicated as allowable: the closest prior art and the non-obvious differences therefrom were set fort at pages 10-12 of the previous office action.  With respect to independent claim 1, as presently amended, the closest prior art is represented by these same references and also by the KR 2016040826 disclosure, previously cited at pages 5-6 of the restriction requirement dated 06 October 2021.  The reference teaches compounds which are structurally similar to those claimed but that have a non-hydrogen substituent attached to a carbon atom as the instant “Y” group.  Independent claim 1 requires that Y is N or CH and therefore does not allow for a substituent at this position.  See for example the reference at pages 88-89 where intermediates and methods are taught which necessarily lead to substituted compounds lacking a CH at the present Y position.  The reference provides no reasons that would motivate one of ordinary skill in the art to provide for compounds lacking a substituent group attached to the 5-membered fused ring of the compounds.  For example, all of the compounds of close similarity to those claimed have a substituent at the position and many compounds are taught and disclosed which differ even more substantially from those presently claimed.
The present claims are allowable for at least these reasons.

Conclusion
	Claims 1-16 and 18-19 (renumbered claims 1-18) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625